         Case 2:20-cv-03944-MAK Document 58 Filed 09/01/21 Page 1 of 4




Rakym Durham,                                       :     United States District Court
          Plaintiff,                                :     Eastern District of Pennsylvania
               vs.                                  :
Officer Mouzone #3059, et al.,                      :     Civil Division – Civil Rights
          Defendants.                               :     Case No.: 2:20-cv-03944

   PLAINTIFF’S AMENDED REQUEST FOR A TIME EXTENSION TO CONDUCT
                           DISCOVERY

       1. Plaintiff requests a time extension for discovery specifically related to identifying the

          Officers involved in this incident so these individuals may properly be named as

          Defendants.

       2. The discovery period is set to expire September 3, 2021.

       3. Plaintiff, while incarcerated, during his deposition, testified the officers he alleged

          injured him during the booking process were two white officers who fingerprinted

          then photographed him.

       4. The Plaintiff on or about July 20, 2021, sent interrogatories and demands for

          documents to the Defense regarding the newly added Defendants.

       5. Plaintiff in this request specifically asked for the activity logs, assignment sheets, and

          duty roster.

       6. Shortly before receiving the Assignment Sheet, Defense Counsel informed Plaintiff

          she spoke with current Defendants and discovered both were Black males.

       7. On August 26, 2021, the Defense provided the Plaintiff with assignment sheets for

          the fingerprinting and photographing duties, for the dates August 15, 2019, and

          August 16, 2019.
  Case 2:20-cv-03944-MAK Document 58 Filed 09/01/21 Page 2 of 4




8. From the Defendants production of the Assignment Sheet it appears there could be

   approximately 10 individuals who could have had contact with the Plaintiff.

9. Subsequently, Plaintiff filed a request for a status conference with the Court to inform

   it of the issues related to the identity of the alleged officers for which on August 27,

   2021, a phone conference was held.

10. Plaintiff via Counsel sent a supplemental interrogatory and demand for document

   request to the Defense on September 1, 2021, specifically related to the Assignment

   Sheet and the officers listed who were previously unknown.

11. In Plaintiff’s interrogatories specific physical bodily feature information requests

   were made so the list of officers provided on the Assignment Sheets can be culled and

   the alleged actors more quickly identified.

12. Plaintiff seeks this request not to unduly delay, burden, and/or prejudice the Defense

   and/or the Court and seeks this extension for the sole purpose of identifying the

   alleged actors who Plaintiff claims injured him during the booking process.

13. Moreover, as the statute of limitations has passed, the Plaintiff would be irreparably

   harmed by not being able to identify these officers via a time extension to conduct

   discovery specifically based upon the Defense’s recently passed Assignment Sheets,

   identifying the only officers who were handling the fingerprinting and photographing

   intake processes, while Plaintiff was in police custody.

14. Plaintiff has acted with diligence to try and procure the identities for all the law

   enforcement agents who participated in Plaintiff’s fingerprinting and photographing.
 Case 2:20-cv-03944-MAK Document 58 Filed 09/01/21 Page 3 of 4




15. The substantial bulk of discovery has been completed, including document exchanges

   by both parties, and the Plaintiff’s deposition, in addition to the previously dismissed

   Defendant, absent the recently transmitted supplemental interrogatories.

16. Further this filing was amended as the “excluding the Assignment Sheet for August

   16, 2019, 7a-3p Tour of Duty” was accidentally added to the original filing and was

   included with the August 26, 2021, disclosure.

   WHEREFORE, the Plaintiff requests the Court allow the Discovery Period to be

   extended.


                                             Respectfully Submitted,
                                             CORNERSTONE LEGAL GROUP

                                             By: /s/ D. Wesley Cornish, Esquire
                                             D. Wesley Cornish, Esquire
                                             Pennsylvania Supreme Court # 310865
                                             230 South Broad Street, 17th Floor
                                             Philadelphia, PA 19102
                                             Tel: 212-444-2039
                                             Fax: 212-535-7365
                                             ATTORNEY FOR PLAINTIFF
                                             September 1, 2021
         Case 2:20-cv-03944-MAK Document 58 Filed 09/01/21 Page 4 of 4




Rakym Durham,                                       :      United States District Court
          Plaintiff,                                :      Eastern District of Pennsylvania
               vs.                                  :
Officer Mouzone #3059, et al.,                      :      Civil Division – Civil Rights
          Defendants.                               :      Case No.: 2:20-cv-03944

                                  CERTIFICATE OF SERVICE
I hereby certify that I am on this day, serving the foregoing Motion upon the persons indicated

below via electronic mail/delivery service, which satisfies the requirements of the Pennsylvania

Rules of Criminal Procedure to:

                                        Meghan Byrnes, Esquire
                                          City Law Department
                                       1515 Arch Street, 14th Floor
                                         Philadelphia, PA 19107


                                        VERIFICATION

The facts set forth in the foregoing Motion are true and correct to the best of the undersigned's

knowledge, information and belief and are verified subject to the penalties for unsworn

falsification to authorities pursuant to 18 Pa. C.S.A. § 4904.

                                                        Respectfully Submitted,
                                                        CORNERSTONE LEGAL GROUP

                                                        By: /s/ D. Wesley Cornish, Esquire
                                                        D. Wesley Cornish, Esquire
                                                        Pennsylvania Supreme Court # 310865
                                                        230 South Broad Street, 17th Floor
                                                        Philadelphia, PA 19102
                                                        Tel: 212-444-2039
                                                        Fax: 212-535-7365
                                                        ATTORNEY FOR PLAINTIFF
                                                        Date: September 1, 2021
